Citation Nr: 0905070	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  04-44 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran served on active duty from November 1967 to 
October 1969.  The appellant is the Veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
June 2003 rating determination by the above, Regional Office 
(RO).  

On August 16, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), which reversed a decision 
of the Board that had denied service connection for 
disabilities claimed as a result of exposure to herbicides 
(including the dioxin in Agent Orange).  VA disagreed with 
the Court's decision in Haas and sought to have this decision 
appealed to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, on 
September 21, 2006, the Secretary of VA imposed a temporary 
stay at the Board on the adjudication of claims affected by 
Haas.  The specific claims affected by the stay include those 
based on herbicide exposure in which the only evidence of 
exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.  

On May 8, 2008, the Federal Circuit issued its decision in 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) where it 
reversed the Veterans Court, holding that the Veterans Court 
had erred in rejecting VA's interpretation of § 
3.307(a)(6)(iii) as requiring a servicemember's presence at 
some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption.  

The appellant in Haas filed a petition for a writ of 
certiorari to the Supreme Court, which was denied on January 
21, 2009.  See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 
2009) (No. 08-525).  As the stay of Haas-related cases is no 
longer in effect, and in light of the Supreme Court's denial 
of certiorari, VA may resume adjudication of the previously 
stayed cases.  


FINDINGS OF FACT

1.  In a February 1999 rating decision, the RO granted 
service connection for metastatic prostate cancer, evaluated 
as 100 percent disabling from June 1998.

2.  The evidence of record shows that the Veteran served on 
board the USS Navasota in the costal waters off Vietnam, but 
did not go ashore. 

3.  The Veteran is not entitled to the presumption that his 
prostate cancer was incurred in or aggravated by service on 
the basis of exposure to an herbicide agent during service in 
Vietnam because he did not, as a matter of law, serve in the 
Republic of Vietnam.

4.  The February 1999 rating decision was clearly erroneous, 
inasmuch as service connection for the Veteran's prostate 
cancer is precluded by the applicable law.

5.  In a May 21, 2003 rating decision, the RO proposed to 
sever service connection for prostate cancer on the basis 
that the evidence did not show proof that the Veteran had 
qualifying Vietnam service as required for presumptive 
service connection.

6.  The Veteran died on May [redacted], 2003 before all of the proper 
administrative actions to sever service connection could be 
undertaken by the RO.

7.  The Veteran's prostate cancer did not initially manifest 
until well after his service in the military had ended, and 
is unrelated to his military service, and he did not have any 
disability of service origin that contributed substantially 
and materially to his death, or hastened it, or otherwise 
aided or lent assistance to it.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1116, 1310, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.312 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

The death of a Veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  If a Veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, certain diseases, including prostate cancer, shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. § 3.309(e).  

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 
3.313(a).  VA's General Counsel has determined that the 
regulatory definition (which permits certain personnel not 
actually stationed within the borders of the Republic of 
Vietnam to be considered to have served in that Republic) 
requires that an individual actually have been present within 
the boundaries of the Republic of Vietnam.  Specifically 
service on a deep water naval vessel in waters off the shore 
of the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam.  See VAOPGCPREC 27-97.  


Factual Background and Analysis

The appellant seeks service connection for cause of the 
Veteran's death from prostate cancer as a result of herbicide 
exposure.  

The evidence at the time of the February 1999 rating decision 
showed that the Veteran served on active duty from November 
1967 to October 1969.  Service personnel records reflect that 
he served on board the USS Navasota and that he was awarded 
the National Defense Service Medal, the Vietnam Service 
Medal, and the Vietnam Campaign medal.  Medical records also 
showed that he was first diagnosed with prostate cancer in 
June 1998, approximately 30 years after his separation from 
active duty.  

The RO granted service connection in February 1999 for 
prostate cancer on the basis that prostate cancer was one of 
the specific diseases listed in 38 C.F.R. § 3.309(e), and 
that the Veteran's Vietnam Service Medal confirmed his 
presence in Vietnam, and hence his exposure to Agent Orange.  
The RO did no further development to determine whether the 
Veteran's service involved duty or visitation in Vietnam.  
The RO assigned a 100 percent disability evaluation for the 
Veteran's prostate cancer, effective June 26, 1998.

In connection with the Veteran's subsequent claim for 
increased special monthly compensation, it was discovered 
that the grant of service connection based only on his awards 
and medals was erroneous because the RO did not verify his 
physical presence in Vietnam.  The National Personnel Records 
Center (NPRC) confirmed that the USS Navasota patrolled the 
waters off the shore of Vietnam, but was unable to determine 
whether the Veteran had in-country service in Vietnam.  The 
Veteran was also given an opportunity to provide additional 
evidence regarding his service before any action was taken on 
his claim.  In response he acknowledged serving aboard the 
USS Navasota in the coastal waters of Vietnam, but that he 
never went ashore.  Thus, while he has been diagnosed with a 
disease listed at § 3.309(e) (prostate cancer), he is not 
entitled to the presumption that it was incurred in or 
aggravated by service on the basis of exposure to an 
herbicide agent during service in Vietnam because he did not, 
as a matter of law, serve in the Republic of Vietnam.  

As a result a May 21, 2003 rating decision proposed to sever 
service connection for prostate cancer based on the RO's 
error in the February 1999 rating decision.  However, the 
Veteran died on May [redacted], 2003 prior to the RO's implementation 
of the severance of service connection. 

After reviewing the record, the Board has determined that the 
prior February 1999 rating decision granting service 
connection for prostate cancer was in fact clearly erroneous 
and that severance of service connection for prostate cancer 
would therefore be proper.  In particular, the RO incorrectly 
determined that the Veteran's Vietnam Service Medal confirmed 
his presence in Vietnam and hence his exposure to Agent 
Orange.  It is well established that the Vietnam Service 
Medal was awarded to all members of the Armed Forces of the 
United States serving in Vietnam and contiguous waters or 
airspace thereover, as well as for those who served in 
Thailand, Laos or Cambodia while serving in direct support of 
operations in Vietnam.  See Manual of Military Decorations 
and Awards, 6.6 (U.S. Department of Defense Manual 1348.33-M, 
September 1996).  

In addition, the Board also notes that in Haas v. Nicholson, 
20 Vet. App. 257 (2006), the Court held that, "service in 
the Republic of Vietnam" will, in the absence of 
contradictory evidence, be presumed based upon the Veteran's 
receipt of a Vietnam Service Medal (VSM), without any 
additional proof required that a Veteran who served in waters 
offshore actually set foot on land in the Republic of 
Vietnam.  However, this decision was reversed by the Federal 
Circuit in May 2008.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008) (the VA Court erred in rejecting VA's interpretation of 
§ 3.307(a)(6)(iii) as requiring a servicemember's presence at 
some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption.)  
Therefore, the Veteran's receipt of this medal is not 
indicative of his actual service in Vietnam.

Moreover, the fact that the Veteran himself admitted that he 
never stepped foot in-country also contradicts any 
presumption that he served in Vietnam simply because he 
received the Vietnam Service Medal.  The Veteran never 
claimed actual visitation to Vietnam and the evidence does 
not otherwise show that he had exposure to Agent Orange.  In 
this case, providing presumptive service connection for the 
Veteran's prostate cancer due to herbicide exposure was clear 
and unmistakable error.  There is no legal basis to award 
entitlement to service connection for prostate cancer and the 
severance of service connection would have been proper.

Accordingly service connection for cause of death can only be 
established by providing medical evidence of a nexus or 
relationship between the Veteran's prostate cancer and 
service.  Here there is no competent evidence that prostate 
cancer became manifest in service, so as to establish service 
connection based on onset in service.  Likewise, there is no 
evidence of prostate cancer or any other cancer being 
manifested during the year after the Veteran completed his 
active service.  The first clinical indication of prostate 
cancer is not until June 1998, almost 30 years later.  The 
remaining medical reports document continued treatment for 
prostate cancer and metastatic spine and left hip cancer, but 
do not otherwise suggest the cancer is related to any 
incident of service.  In addition, the death certificate does 
not list any contributory causes of death, but is limited 
solely to prostate cancer.  The appellant has presented no 
medical evidence to refute these findings.  Therefore service 
connection for cause of death is not warranted.  

Despite the evidence of record, the appellant continues to 
assert that service connection is warranted for the cause of 
the Veteran's death.  Throughout the claims file, it is clear 
she strongly believes there is a positive association between 
the Veteran's prostate cancer and herbicide exposure during 
his military service.  She essentially argues that the loss 
of the Veteran's compensation put them in a "worse position 
than if they had never received it."  She noted that they 
would have made very different decisions about health 
insurance, finances and college arrangements for their 
children, if the Veteran had not been awarded these benefits.  
Apparently once the Veteran was service connected the 
appellant dropped the family health insurance and quit her 
job in the belief that the VA benefits would be available to 
her until her death.  She reported that had she any idea that 
the benefits could have been taken away, she would have 
continued working until age 65 so that she could have both 
medical insurance and more in Social Security benefits.  

The Board is well aware of the appellant's assertions, but 
notes that prior to his death both the Veteran and appellant 
were informed by VA that he did not have qualifying Vietnam 
service and that as a result the VA erred in granting service 
connection for prostate cancer.  The Veteran and appellant 
were then given an opportunity to provide any evidence of 
this before action was taken on the claim.  Because she has 
provided no proof that the Veteran was actually on the ground 
in Vietnam, the Board is without recourse.  While the 
circumstances surrounding this claim are unfortunate, it 
should be noted that the Board is without authority to grant 
benefits on an equitable basis.  It has been held that the 
authority to award equitable relief under 38 U.S.C.A. § 
503(a) (West 2002) is committed to the discretion of the 
Secretary of VA, and that the Board is without jurisdiction 
to consider that which is solely committed to the Secretary's 
exercise of that discretion.  See McCay v. Brown, 9 Vet. App. 
183, 189 (1996).

Although sympathizing with the appellant's situation, 
nevertheless, the Board is bound in its decisions by 
applicable statutes enacted by Congress.  Payments of 
monetary benefits from the Federal Treasury must be 
authorized by statute, notwithstanding incomplete or even 
erroneous information provided, and regardless of extenuating 
circumstances or claims of fairness.  See, e.g., Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. 
Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 
Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 
(1994).  In other words, unless an individual meets all of 
the requirements of a particular law, he or she is not 
entitled to the benefit; indeed the benefit cannot be 
awarded, regardless of the circumstances.

Thus, we are wholly without authority to disregard the 
applicable law, notwithstanding any extenuating circumstances 
or claims of fairness.  Congress did not enact any exceptions 
to the above-discussed legal provisions which would permit a 
grant of the requested benefit, and we are not free to 
disregard the law.  In this case, there is no legal basis on 
which the appellant's claim can be granted.  

In this case a preponderance of the evidence is against the 
claim, and there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b).  That notwithstanding, given the facts 
of the case, the appellant is encouraged to submit an 
application for equitable relief to the Secretary.


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the appellant in June 2003 that fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  Although it is no longer required, the 
appellant was also asked to submit evidence and/or 
information in her possession to the RO.  The RO also sent 
her a letter in March 2004 informing her of the information 
required by Dingess, supra.  Moreover, the appellant has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders, supra.  Thus, the Board 
concludes that all required notice has been given to the 
appellant.  

The Board also finds VA has satisfied its duty to assist the 
appellant in the development of the claim.  The Veteran's in-
service and post-service treatment records are in the claims 
file.  Thus, it appears that all obtainable evidence 
identified by the appellant relative to the claim has been 
obtained and associated with the claims file, and she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist her in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  




ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


